     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 1 of 25 Page ID #:5470



1     TRACY L. WILKISON
      Acting United States Attorney
2     BRANDON D. FOX
      Assistant United States Attorney
3     Chief, Chief Division
      VALERIE L. MAKAREWICZ (Cal. Bar No. 229637)
4     JAMES C. HUGHES (Cal Bar No. 263878)
      Assistant United States Attorneys
5     Major Frauds Section
           1100 United States Courthouse
6          312 North Spring Street
           Los Angeles, California 90012
7          Telephone: (213) 894-0756
           Facsimile: (213) 894-6265
8          E-mail: Valerie.Makarewicz@usdoj.gov

9     Attorneys for Plaintiff
      United States of America
10

11                            UNITED STATES DISTRICT COURT

12                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

13                                   WESTERN DIVISION

14    UNITED STATES OF AMERICA,                No.   2:15-cr-00611-SVW
                                                     2:20-cv-11504-SVW
15               Plaintiff,
                                               OPPOSITION TO DEFENDANT SEAN DAVID
16                     v.                      MORTON’S MOTION TO VACATE, SET
                                               ASIDE OR CORRECT SENTENCE PURSUANT
17    SEAN DAVID MORTON,                       TO 28 U.S.C. § 2255; DECLARATION;
                                               EXHIBITS
18               Defendant.
19

20
           Plaintiff United States of America, by and through its counsel
21
      of record, the United States Attorney for the Central District of
22
      California and Assistant United States Attorneys Valerie L.
23
      Makarewicz and James C. Hughes, hereby files its Opposition to
24
      Defendant Sean David Morton’s Motion to Vacate, Set Aside or Correct
25
      Sentence pursuant to 28 U.S.C. § 2255, Docket No. 346 (hereinafter
26
      “2255 Motion”).
27

28
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 2 of 25 Page ID #:5471



1          This Opposition is based upon the attached memorandum of points

2     and authorities, the declaration of Valerie L. Makarewicz and

3     exhibits attached thereto, the files and records in this case, and

4     such further evidence and argument as the Court may permit.

5      Dated: February 26, 2021             Respectfully submitted,

6                                           TRACY L. WILKISON
                                            Acting United States Attorney
7                                           BRANDON D. FOX
                                            Assistant United States Attorney
8                                           Chief, Criminal Division

9                                                 /s/
                                            VALERIE L. MAKAREWICZ
10                                          JAMES C. HUGHES
                                            Major Frauds Section
11                                          Assistant United States Attorney
12                                          Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 3 of 25 Page ID #:5472



1                                   TABLE OF CONTENTS

2     DESCRIPTION                                                                 PAGE

3     I.    INTRODUCTION...................................................1

4     II.   STATEMENT OF FACTS.............................................1

5           A.   Defendant’s Crimes........................................1

6           B.   Pre-trial proceedings relevant to 2255 Motion.............1

7           C.   Government’s case-in-chief relevant to 2255 Motion........2

8           D.   Conviction and Sentencing.................................3

9           E.   Defendant’s Appeal........................................3

10          F.   2255 Motion...............................................5

11    III. RELEVANT LAW...................................................6

12          A.   Bar on Relitigation in 2255 Motions.......................6

13          B.   Procedural Default........................................8

14    IV.   ARGUMENT......................................................10

15          A.   Many of defendant’s claims in his 2255 Motion were
                 raised on direct appeal and subsequently rejected........10
16
                 1.    Defendant’s Claim in 2255 Motion: The charges are
17                     void for a widespread discriminatory policy of
                       selective prosecution...............................10
18
                 2.    Defendant’s Claim in 2255 Motion: Defendant was
19                     denied discovery....................................11

20               3.    Defendant’s Claim in 2255 Motion: The 371
                       (conspiracy) and 287 (false claims against the
21                     United States) charges are void for lack of
                       matter jurisdiction, and the 514 counts are void
22                     for infringing on state sovereignty and for
                       exceeding statutory jurisdiction and
23                     Constitutional authority granted to Congress in
                       Article 1 section 8.................................12
24
            B.   Defendant’s remaining claims raised in his 2255 Motion
25               were not raised at trial and on direct appeal and
                 thus, may not be raised on collateral review.............12
26
                 1.    Defendant’s claim in 2255 Motion: IRS employee
27                     Kirsty Morgan, falsified testimony and fabricated
                       evidence regarding penalties assessed against him
28                     by the IRS..........................................13

                                              i
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 4 of 25 Page ID #:5473



1                            TABLE OF CONTENTS (CONTINUED)

2     DESCRIPTION                                                                 PAGE

3                2.    Defendant’s Claim in 2255 Motion: The jury pool
                       was tainted, and a particular juror was a
4                      political operative planted by the government to
                       convict defendant...................................14
5
           C.    Miscellaneous issues.....................................15
6
                 1.    Defendant’s Claim in 2255 Motion: The
7                      witness/exhibit list given to the jury for its
                       deliberations unfairly described evidence, and
8                      the government improperly submitted evidence to
                       the jury that the Court ordered to be redacted......15
9
                 2.    Defendant’s Claim in 2255 Motion: Vindictive
10                     prosecution.........................................16

11               3.    Defendant cannot use 2255 to challenge his order
                       of restitution......................................18
12
           D.    This Court Should Deny Any Request for a Certificate
13               of Appealability.........................................18

14    V.   CONCLUSION....................................................19

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                             ii
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 5 of 25 Page ID #:5474



1                                 TABLE OF AUTHORITIES

2     DESCRIPTION                                                                 PAGE

3     Cone v. Bell, 556 U.S. 449 (2009).................................. 10

4     DuPont v. United States, 76 F.3d 108 (6th Cir. 1996)................8

5     EEOC v. International Longshoremen’s Ass’n, 623 F.2d 1054(5th
           Cir. 1980).....................................................8
6
      Foster v. Chatman, 136 S. Ct. 1737 (2016)...........................7
7
      Gonzalez v. Thaler, 565 U.S. 134 (2012).............................8
8
      Massaro v. United States, 538 U.S. 500 (2003).......................8
9
      Murray v. Carrier, 477 U.S. 478 (1986)............................8,9
10
      Rozier v. United States, 701 F.3d 681 (11th Cir. 2012)..............7
11
      Ryan v. Gonzales, 568 U.S. 57 (2013))..............................13
12
      Sejman v. Warner-Lambert Co. Inc., 845 F.2d 66 (4th Cir. 1988)......8
13
      Slack v. McDaniel, 529 U.S. 473 (2000).............................19
14
      Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83 (1998)........9
15
      Stone v. Powell, 428 U.S. 465 (1976)................................8
16
      Strickland v. Washington, 466 U.S. 668 (1984)......................10
17
      Sunal v. Large, 332 U.S. 174 (1947))................................8
18
      United States v. Bjorkman, 270 F.3d 482 (7th Cir. 2000).............9
19
      United States v. Burch, 169 F.3d 666 (10th Cir. 1999)...............9
20
      United States v. Cotton, 535 U.S. 625 (2002)........................9
21
      United States v. Frady, 456 U.S. 152 (1982).........................9
22
      United States v. Gallegos-Curiel, 681 F.2d 1164 (9th Cir. 1982)....16
23
      United States v. Goodwin, 457 U.S. 368 (1982)......................16
24
      United States v. Lacey, 378 F. Supp. 3d 814 (D. Ariz. 2019)........17
25
      United States v. Manzo, 675 F.3d 1204 (9th Cir. 2012)...............7
26
      United States v. Rosales-Lopez, 617 F.2d 1349 (9th Cir. 1980)......16
27
      United States v. Thiele, 314 F.3d 399 (9th Cir. 2002)..............18
28
                                            iii
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 6 of 25 Page ID #:5475



1     United States v. United States Smelting Refining & Mining Co.,
           339 U.S. 186 (1950)............................................7
2
      Wainwright v. Sykes, 433 U.S. 72 (1977).............................8
3
      White v. United States, 371 F.3d 900 (7th Cir. 2004)................7
4
      Withrow v. Williams, 507 U.S. 680 (1993)............................7
5

6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                             iv
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 7 of 25 Page ID #:5476



1                          MEMORANDUM OF POINTS AND AUTHORITIES

2     I.    INTRODUCTION

3     II.   STATEMENT OF FACTS

4           A.      Defendant’s Crimes

5           On January 27, 2016, the government filed its first superseding

6     indictment (“FSI”) charging defendant with violations of 18 U.S.C. §§

7     371 (conspiracy to defraud the United States), 287 (making false

8     claims against the United States), and 514 (passing false financial

9     instruments).      (CR 17.)   The government’s conspiracy charge (count

10    one) centered around defendant’s submission of numerous false claims

11    and fictitious financial instruments to the IRS between 2009 and

12    2013.      (Id.)   Defendant was also charged with several substantive

13    criminal violations based on the acts alleged in the conspiracy

14    charge.      Specifically, the FSI charged two violations of § 287 based

15    on defendant’s submission of false refund claims on November 19,

16    2010, and June 26, 2012 (counts two and three, respectively), and

17    violations of § 514 based on defendant’s submission of a “Non-

18    Negotiable Discharging Bond and Indemnity” to the IRS on November 5,
19    2010, and April 2, 2013 (counts six and seven).          (Id.)   The FSI also

20    charged defendant with 24 violations of § 514 based on his

21    preparation of fictitious financial instruments on behalf of other

22    individuals between April 12, 2013 and July 24, 2015 (counts nine

23    through thirty-two). (Id.)

24          B.      Pre-trial proceedings relevant to 2255 Motion

25          On March 10, 2017, defendant filed a series of motions and other

26    filings that included a motion for a bill or particulars and motion

27    to dismiss with prejudice. (CR 115-120).         One issue raised by

28

                                              1
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 8 of 25 Page ID #:5477



1     defendant in his bill of particulars was a claim that he had not

2     received any discovery from the government. (Id.)

3          On March 14, 2017, the government opposed defendant’s bill of

4     particulars, and in response to defendant’s allegation regarding

5     discovery, the government attached as exhibits copies of 16 letters

6     sent by the government to defendant disclosing the discovery in the

7     case.     (CR 128.)

8          On March 24, 2017, defendant filed a motion to strike all

9     documents he had filed on March 7, 2017. (CR 158.)          On March 27,

10    2017, defendant again gave notice that he withdrew all motions

11    previously entered on the record.       (CR 163.)

12         On March 29, 2017, the court issued an order regarding a variety

13    of pretrial issues discussed at the pretrial conference.           (CR 171.)

14    In such order, the court noted that defendant had filed motions to

15    either withdraw or strike every motion he had filed and indicated his

16    desire to withdraw all of his previously submitted motions during the

17    pretrial conference. (Id.) Based upon defendant’s request, the court

18    denied all motions enumerated in the minute order. (Id.)
19         C.      Government’s case-in-chief relevant to 2255 Motion

20         The trial of defendants commenced on April 4, 2017, and

21    concluded on April 7, 2017.      In its case-in-chief, the government

22    introduced testimony and documentary evidence showing that defendants

23    engaged in a systematic effort to defraud the IRS through the

24    repeated submission of fraudulent claims and financial instruments.

25    In establishing defendants’ intent to defraud the United States, the

26    government relied primarily upon the transparent falsity of the

27    claims themselves, as well as evidence of defendants’ increasingly

28    brazen behavior in the face of numerous warnings.

                                              2
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 9 of 25 Page ID #:5478



1          Of relevance to defendant’s 2255 Motion, through the testimony

2     of IRS employee Kristy Morgan (“Morgan”), the government provided a

3     chronology of the various false tax returns, refund claims, and

4     fictitious financial instruments filed by defendants between March

5     2009 and April 2013, as well as some of the responsive letters issued

6     by the IRS explaining to defendants how their claims were frivolous

7     and without merit.     (Exhibit 1, pp. 127-76. 1)
8          D.     Conviction and Sentencing

9          Defendant was found guilty on counts one, four, five, eight, and

10    thirty-three through fifty-six of the FSI on April 7, 2017. (CR 195).

11    Defendant was subsequently sentenced to 72 months imprisonment on

12    September 18, 2017.     (CR 278.)

13         E.     Defendant’s Appeal

14         Defendant filed a timely notice of appeal on September 28, 2018.

15    (CR 287.)

16         Defendant’s appeal was based on several issues, including,

17    whether defendant knowingly and voluntarily exercised his right to
18
      waive counsel and represent himself where the district court
19
      conducted a constitutionally sufficient Faretta colloquy, and whether
20
      defendant was denied his Sixth Amendment right to counsel at
21
      sentencing.    Of relevance to the 2255 Motion, defendant raised a host
22

23    of miscellaneous and meritless issues in his appeal, all of which

24    were previously made and rejected by this court during pre-trial

25    motion practice and during the trial, such as:
26

27

28         1 Morgan was recalled on April 5, 2017 and briefly testified
      about topics that are not at issue in this 2255 Motion.
                                         3
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 10 of 25 Page ID #:5479



1           •   The “514 charges should be dropped because Congress wrote
2               location into the statues and the charges were not ‘in the
3
                United States’ or ‘using interstate commerce’ as Congress
4
                requires to gain proper justification.       Exhibit E, p. 5.
5
            •   Defendants were not charged with a Klein conspiracy in the
6

7               first superseding indictment and as such, the district

8               court’s jurisdiction was not legally sufficient. Exhibit E,

9               pp. 5-7.
10
            •   Defendant’s convictions under 18 U.S.C. § 287 should be
11
                vacated because the false claims at issue in this case were
12
                “directly caused and presented electronically by tax
13
                preparers” and “by law Sean is not willfully culpable or
14

15              liable for acts he was advised to take in furtherance of the

16              original claims.”    Exhibit E, p. 13.

17          •   Defendant did not receive discovery from the government.
18
                Exhibit E, p. 10.
19
            •   Defendant was selectively prosecuted by the government and
20
                engaged in outrageous conduct warranting dismissal of the
21

22              case.   Exhibit E, p. 8, 10, 13,

23          Defendant’s conviction was affirmed by the Ninth Circuit in June

24    2020. (CR 339). In its Memorandum Opinion affirming defendant’s

25    conviction, the Ninth Circuit found that:

26          •   Defendant was unpersuasive in his argument that the
27              indictment did not properly charge a conspiracy under § 371

28

                                              4
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 11 of 25 Page ID #:5480



1                and that the evidence was insufficient to sustain his

2                conspiracy conviction.    Exhibit H, p. 4.

3           •    Defendant’s arguments that the evidence was insufficient to
4                sustain his convictions under §§ 287 and 514(a) had no merit.

5                Exhibit H, p. 4.

6           •    The record did not support defendant’s claim that the
7                government engaged in outrageous conduct or selectively

8                prosecuted him.    Exhibit H, p. 5.

9           •    The Court rejected defendant’s miscellaneous challenges as
10               unsupported by the record and applicable law. Exhibit H, p.

11               6.

12          F.        2255 Motion

13          In defendant’s 2255 Motion, he raises the following claims:

14               •    The charges against defendant are void for a widespread
15                    discriminatory policy of selective prosecution and/or a

16                    claim of one selective prosecution – defendant alleged that

17                    he was targeted for prosecution as a “sovereign citizen”

18                    and was prosecuted differently than Gordon Hall and Brandon

19                    Adams, the persons who developed schemes that defendant

20                    adopted as a client of theirs.   2255 Motion, pp. 6-14.

21               •    The charges are void for intentional malicious fraud on the
22                    court:

23                      o The government’s witness, IRS employee Kirsty Morgan,

24                         falsified testimony and fabricated evidence regarding

25                         penalties assessed against him by the IRS. 2255

26                         Motion, pp. 14-22.

27

28

                                                5
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 12 of 25 Page ID #:5481



1                      o The jury pool was tainted, and a particular juror was

2                         a political operative planted by the government to

3                         convict defendant.   2255 Motion, pp. 22-24.

4                      o The witness/exhibit list given to the jury for its

5                         deliberations unfairly described evidence, and the

6                         government improperly submitted evidence to the jury

7                         that the Court ordered to be redacted.      2255 Motion,

8                         pp. 24-25.

9                      o Defendant was denied discovery.      2255 Motion, p. 26.

10                     o The government mislead the court to think defendant

11                        was the architect of the Form 1099-OID and bond

12                        scheme.   2255 Motion, p. 27.

13                     o There was no victim in this case and the order of

14                        restitution should be voided.     2255 Motion, pp. 28-29

15               •   The section §§ 371 (conspiracy) and 287 (false claims
16                   against the United States) charges are void for lack of

17                   matter jurisdiction, and the 514 counts are void for

18                   infringing on state sovereignty and for exceeding statutory

19                   jurisdiction and Constitutional authority granted to

20                   Congress in Article 1 section 8.     2255 Motion, pp. 29-35.

21               •   The charges are void for vindictive prosecution. 2255
22                   Motion, pp. 35-37.

23    III. RELEVANT LAW

24          A.       Bar on Relitigation in 2255 Motions

25          The Court is precluded from reviewing a defendant’s sentence

26    under 28 U.S.C. § 2255 where a federal defendant did litigate a claim

27    in the original criminal proceeding. See Foster v. Chatman, 136 S.

28    Ct. 1737, 1758 (2016) (Alito, J., concurring) (“[A]t least as a

                                               6
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 13 of 25 Page ID #:5482



1     general rule, federal prisoners may not use a motion under 28 U.S.C.

2     § 2255 to relitigate a claim that was previously rejected on direct

3     appeal.”) (citing cases); Withrow v. Williams, 507 U.S. 680, 720–21

4     (1993) (Scalia, J., concurring in part, dissenting in part); see also

5     White v. United States, 371 F.3d 900, 902 (7th Cir. 2004) (“[T]he

6     courts . . . forbid a prisoner to relitigate in a collateral

7     proceeding an issue that was decided on his direct appeal.”); Rozier

8     v. United States, 701 F.3d 681, 684 (11th Cir. 2012) (citing cases).

9           Most federal courts view the bar on relitigation as an

10    application of the law of the case doctrine, which generally prevents

11    a court from reconsidering an earlier decision rendered in the same

12    litigation. See, e.g., White, 371 F.3d at 902; United States v.

13    Manzo, 675 F.3d 1204, 1211 n.3 (9th Cir. 2012). So understood, the

14    bar is not absolute. Instead, law of the case is a “discretionary

15    rule of practice,” United States v. United States Smelting Refining &

16    Mining Co., 339 U.S. 186, 199 (1950), and not “a straitjacket that

17    might cause a miscarriage of justice.” White, 371 F.3d at 902.

18    Exceptions exist where “(1) a subsequent trial produces substantially
19    different evidence, (2) controlling authority has since made a

20    contrary decision of law applicable to the issue, or (3) the prior

21    decision was clearly erroneous and would work manifest injustice.”

22    Sejman v. Warner-Lambert Co. Inc., 845 F.2d 66, 69 (4th Cir. 1988)

23    (quoting EEOC v. International Longshoremen’s Ass’n, 623 F.2d 1054,

24    1058 (5th Cir. 1980)). To overcome the bar on relitigation, federal

25    prisoners must demonstrate “highly exceptional circumstances.” DuPont

26    v. United States, 76 F.3d 108, 110 (6th Cir. 1996) (quotation

27    omitted).

28

                                              7
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 14 of 25 Page ID #:5483



1           B.    Procedural Default

2           Procedural default reflects the “general rule” that claims not

3     raised at trial or on direct appeal “may not be raised on collateral

4     review.” Massaro v. United States, 538 U.S. 500, 504 (2003). Courts

5     frequently justify this rule on the ground that “[Section] 2255[ ]

6     ‘will not be allowed to do service for an appeal.’” Stone v. Powell,

7     428 U.S. 465, 477 n.10 (1976) (quoting Sunal v. Large, 332 U.S. 174,

8     178 (1947)).

9           To adequately preserve a claim for collateral review, a federal

10    prisoner must timely raise the issue at trial and on direct appeal.

11    See, e.g., Wainwright v. Sykes, 433 U.S. 72, 85–86 (1977) (claim

12    defaulted when no contemporaneous objection was lodged at trial);

13    Murray v. Carrier, 477 U.S. 478, 490–92 (1986) (claim not raised on

14    direct appeal is procedurally defaulted). Objecting at trial but not

15    on appeal, or vice versa, does not suffice.

16          Jurisdictional errors cannot be procedurally defaulted. See,

17    e.g., Gonzalez v. Thaler, 565 U.S. 134, 141 (2012) (“Subject-matter

18    jurisdiction can never be waived or forfeited. The objections may be
19    resurrected at any point in the litigation.”). While the general

20    principle is well established, its application may prove problematic

21    because the term “[j]urisdiction” has “too many[ ] meanings.” Steel

22    Co. v. Citizens for a Better Env’t, 523 U.S. 83, 90 (1998) (internal

23    quotation marks omitted). Historically, the Supreme Court construed

24    the word “jurisdiction” expansively in the post-conviction context to

25    permit review of obvious constitutional errors. After endeavoring to

26    “bring some discipline” to the proper use of this term, the Supreme

27    Court has confined “jurisdiction” to a court’s “statutory or

28    constitutional power to adjudicate the case.” United States v.

                                              8
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 15 of 25 Page ID #:5484



1     Cotton, 535 U.S. 625, 630 (2002) (quoting Steel Co., 523 U.S. at 89)

2     (emphasis omitted). Thus, this exception to the procedural default

3     rule should apply only to errors that actually negate subject-matter

4     jurisdiction. See, e.g., United States v. Burch, 169 F.3d 666, 668

5     (10th Cir. 1999). Such errors are rare as “district judges always

6     have subject-matter jurisdiction [under 18 U.S.C. § 3231] based on

7     any indictment purporting to charge a violation of federal criminal

8     law.” United States v. Bjorkman, 270 F.3d 482, 490–91 (7th Cir. 2000)

9     (per curiam) (emphasis omitted).

10          The Supreme Court has recognized two exceptions that allow

11    judicial review of otherwise defaulted claims. Under the first

12    exception, no procedural bar exists if the prisoner can show both

13    cause for his default and actual prejudice resulting from the alleged

14    error. See United States v. Frady, 456 U.S. 152, 170 (1982). The

15    “cause” standard generally requires proof that “some objective factor

16    external to the defense” prevented the defendant from raising a

17    forfeited claim. Murray v. Carrier, 477 U.S. 478, 488 (1986).

18    Prosecutorial misconduct that suppresses evidence constitutes one
19    such impediment. In addition to showing “cause,” a section 2255

20    movant who seeks to excuse a procedural default must show that he

21    suffered “actual prejudice” from the error alleged. Carrier, 477 U.S.

22    at 489; see Frady, 456 U.S. at 170 (stating error must have “worked

23    to [defendant’s] actual and substantial disadvantage”) (emphasis

24    omitted). Such prejudice exists only when there is a “reasonable

25    probability” that, absent the error, the result of the trial or

26    appeal would have been different. Carrier, 477 U.S. at 488; see also

27    Strickland v. Washington, 466 U.S. 668, 694 (1984) (applying same

28

                                              9
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 16 of 25 Page ID #:5485



1     test to ineffective assistance of counsel claim); Cone v. Bell, 556

2     U.S. 449, 469–70 (2009).

3     IV.   ARGUMENT

4           Defendant’s challenges to his convictions and sentence have no

5     merit. The issues defendant raises in his 2255 Motion have either

6     already been raised in his direct appeal and decided against him, or

7     were not preserved at trial and on direct appeal, and thus, may not

8     be raised on collateral review via his 2255 Motion, as he has

9     procedurally defaulted these claims.        As such, defendant’s 2255

10    Motion should be denied.

11          A.    Many of defendant’s claims in his 2255 Motion were raised
                  on direct appeal and subsequently rejected.
12
            Most of the claims made in defendant’s 2255 Motion he already
13
      made in his direct appeal, with all being rejected by the Ninth
14
      Circuit.    As the Ninth Circuit’s decision rejecting these claims are
15
      law of defendant’s case, defendant is precluded from litigating them
16
      again via his 2255 Motion.
17
            The following is a delineation of the claims made by defendant
18
      in his 2255 Motion, along with citations to defendant’s Opening/Reply
19
      Brief to the Ninth Circuit, the government’s answering brief to these
20
      previously litigated claims, and the Ninth Circuit’s
21
      consideration/rejection of said claims in its Memorandum Opinion:
22
                  1.    Defendant’s Claim in 2255 Motion: The charges are void
23
                        for a widespread discriminatory policy of selective
24
                        prosecution.
25
            Defendant alleged that he was targeted for prosecution as a
26
      “sovereign citizen” and was prosecuted differently than Gordon Hall
27

28

                                             10
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 17 of 25 Page ID #:5486



1     and Brandon Adams, the persons who developed schemes that defendant

2     adopted as a client of theirs.       2255 Motion, pp. 6-14.

3           In defendant’s Opening Brief to the Ninth Circuit, defendant

4     raised this issue of alleged disparate treatment by the government

5     from Hall and Adams.      Exhibit E, p. 8, 10.     Defendant already argued

6     that he was charged differently than Hall and Adams, and was

7     selectively prosecuted due to his political ideology.           Id. Further,

8     in defendant’s reply, he again repeats his claim that he was

9     selectively prosecuted.      Exhibit G, p. 5.

10          In its Answering Brief, the government argued that defendant was

11    neither selectively prosecuted nor prosecuted because of his

12    political beliefs.     Exhibit F, p. 52-54.

13          The Ninth Circuit rejected defendant’s claim pertaining to

14    selective prosecution as unsupported by the record and applicable

15    law, and found that the government did not engage in outrageous

16    conduct or selectively prosecute him.         Exhibit H, pp. 5-6.

17                2.    Defendant’s Claim in 2255 Motion: Defendant was denied

18                      discovery.
19          Defendant renews a tired argument that he did not receive

20    discovery.    2255 Motion, pp. 5, 26.

21          As noted above, defendant’s claim that he failed to receive

22    discovery was one he repeatedly raised prior to trial.           He again

23    raised this issue in his direct appeal, claiming he never received

24    any discovery whatsoever and that the government withheld Brady

25    evidence.    Exhibit E, pp. 2, 10, 12; Exhibit G, p. 2, 5.          The

26    government provided extensive evidence of the discovery it sent to

27    defendant.    Exhibit F, pp. 15-19, 50-51.       Again, the Ninth Circuit

28

                                             11
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 18 of 25 Page ID #:5487



1     rejected defendant’s assertion as unsupported by the record and

2     applicable law.     Exhibit H, p. 6.

3                  3.   Defendant’s Claim in 2255 Motion: The 371 (conspiracy)

4                       and 287 (false claims against the United States)

5                       charges are void for lack of matter jurisdiction, and

6                       the 514 counts are void for infringing on state

7                       sovereignty and for exceeding statutory jurisdiction

8                       and Constitutional authority granted to Congress in

9                       Article 1 section 8.

10          Again, defendant assets in his 2255 Motion, pp. 29-35, that all

11    counts against him in the first superseding indictment are void

12    because the Court does not have jurisdiction over these crimes.

13          Defendant made the same allegation in his opening brief to the

14    Ninth Circuit.     Exhibit E, pp. 2, 4-7.      He renewed the issue in his

15    reply.     Exhibit G, pp. 2-5.    The government rejected defendant’s

16    claims of lack of jurisdiction as 18 U.S.C. § 3231 provided the Court

17    with original and exclusive jurisdiction of all offenses against the

18    laws of the United States.       Ex F, pp. 38-40.     The Ninth Circuit
19    rejected defendant’s arguments and found that the evidence presented

20    at trial was sufficient to sustain his convictions of these crimes.

21    Exhibit H, pp 4, 6.

22          B.     Defendant’s remaining claims raised in his 2255 Motion were
                   not raised at trial and on direct appeal and thus, may not
23                 be raised on collateral review.
24          The Supreme Court has unanimously cautioned that ‘federal habeas
25    is a guard against extreme malfunctions in the . . . criminal justice
26    systems, not a substitute for ordinary error correction through
27    appeal.’”     Ryan v. Gonzales, 568 U.S. 57, 133 S.Ct. 696, 708 (2013)).
28

                                             12
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 19 of 25 Page ID #:5488



1           The Court should deny defendant’s remaining claims as defendant

2     failed to preserve these claims adequately for collateral review by

3     timely raising the issue at trial and on direct appeal.           Therefore,

4     these claims have been procedurally defaulted and defendant is barred

5     from raising them for the first time on collateral review.

6           Defendant does not allege that any of his defaulted claims rest

7     on precedent which did not exist at the time of his direct appeal.

8     Likewise, the factual bases of defendant’s claims were known to him

9     either before or while his appeal was pending. Further, defendant

10    does not allege any external impediment that prevented him from

11    asserting the claims on direct appeal.         Therefore, defendant has not

12    shown cause for his failure to assert the following claims on direct

13    appeal.    A district court need not address both the cause and

14    prejudice prongs if the defendant fails to satisfy one.           See Frady,

15    456 U.S. at 167.

16                1.    Defendant’s Claim in 2255 Motion: IRS employee Kirsty

17                      Morgan, falsified testimony and fabricated evidence

18                      regarding penalties assessed against him by the IRS.
19          Defendant asserts that IRS employee Kristy Morgan, falsely

20    testified.    2255 Motion, pp. 15-22.

21          As described above, IRS employee Kristy Morgan testified about

22    defendants’ submissions to the IRS and certain frivolous filing

23    penalties assessed by the IRS against defendant.          Exhibit A, pp. 151-

24    54, 174.    At no point did defendant make any objection to Morgan’s

25    testimony regarding her testimony on the frivolous filing penalties

26    that the IRS assessed against defendant.         Furthermore, at no point

27    did defendant question Morgan about the frivolous filing penalties

28    when defendant cross examined her. Exhibit A, pp. 189-203. And

                                             13
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 20 of 25 Page ID #:5489



1     thereafter, defendant never raised this issue again until the instant

2     2255 Motion, not mentioning this issue in his direct appeal. 2255

3     Motion, pp. 14-22.

4                 2.    Defendant’s Claim in 2255 Motion The jury pool was

5                       tainted, and a particular juror was a political

6                       operative planted by the government to convict

7                       defendant.

8           Defendant argues that a juror selected in this case, Katie

9     Ingebretson, was a planted political operative of the government.

10    2255 Motion 22-24.     Not only is that untrue, but upon questioning

11    from the court, Ms. Ingebretson answered that she would be fair and

12    impartial to both sides of the case.        Defendant did not make any

13    objection to this juror at the time of her voir dire, or thereafter,

14    and agreed that she could be empaneled as a juror.           Defendant did not

15    request to ask her any further questions, as he did regarding other

16    prospective jurors, did not request that she be excused for cause,

17    did not object to her as a juror, as he did for other jurors. Exhibit

18    D, pp. 54, 63, 68, 70, 72.       At the end of voir dire, defendant

19    accepted the jury as constituted with Ms. Ingebretson a member.

20    Exhibit D, p. 81.

21          Furthermore, defendant’s unsupported claim that she was somehow

22    partial to the government’s case was also not raised in defendant’s

23    direct appeal.     As such, under the rule of procedural default,

24    defendant is precluded from litigating this issue in his collateral

25    attack.

26

27

28

                                             14
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 21 of 25 Page ID #:5490



1           C.    Miscellaneous issues

2                 1.    Defendant’s Claim in 2255 Motion: the witness 2/exhibit
3                       list given to the jury for its deliberations unfairly

4                       described evidence, and the government improperly

5                       submitted evidence to the jury that the Court ordered

6                       to be redacted.

7           Defendant’s assertions that he was harmed by the jury receiving

8     an exhibit list during its deliberations, or parts of an exhibit that

9     was ordered to be redacted, are untrue.         2255 Motion, pp. 24-25.

10          During the deliberations, the jury made a verbal request through

11    the Clerk to have a copy of the exhibit list.          Exhibit C, p. 98.

12    Initially, upon examining the government’s exhibit list, counsel for

13    the co-defendant made an objection regarding some of the government’s

14    descriptions being suggestive (i.e., describing a bond as a “false”

15    financial instrument), and defendant objected to the jury getting the

16    exhibit list at all.      Exhibit C, pp. 99, 100, 101, 102.       After more

17    consideration, the Court allowed the jury to receive the exhibit list

18    on the proviso that the government make redactions to any suggestive
19    descriptions and confer with defendant and co-defendant’s attorney.

20    Exhibit C, p. 106.     However, while the court and counsel were

21    preparing the revised exhibit list, the jury notified the Court that

22    it had reached a verdict.       As such, the jury never received any

23    exhibit list, revised or otherwise.        Exhibit C, p. 106.

24          Though defendant made his objection to the jury receiving an

25    exhibit list, none was provided, therefore, defendant’s claim that

26

27

28          2The jury never received a witness list, nor was that discussed
      among the parties during the course of trial.
                                        15
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 22 of 25 Page ID #:5491



1     his sentence should be vacated on this issue should be denied as

2     moot.

3            Barbara Lavender was the government’s witness called to testify

4     about the bond package she purchased from defendant.           The government

5     moved for Exhibit 144 to be admitted into evidence.           Exhibit B. p.

6     222.    However, counsel for defendant’s co-defendant objected to the

7     entirety of the exhibit being admitted into evidence, and the Court

8     ruled that only two pages of the exhibit would be admitted into

9     evidence.    Id.

10           While the government maintains that it complied with the court’s

11    ruling and only had two pages of exhibit 144 sent to the jury for its

12    examination, the Court need not decide this issue, as defendant

13    neither preserved this issue at trial and direct appeal.            As such, he

14    is procedurally defaulted from using his 2255 Motion to litigate this

15    unfounded allegation.

16                2.     Defendant’s Claim in 2255 Motion: Vindictive

17                       prosecution

18           Defendant claims he was subject to vindictive prosecution.           2255
19    Motion, pp. 35-37.

20           As the court is aware, vindictive prosecution is when

21    “prosecutorial actions stem from an animus toward the exercise of a

22    defendant's rights.” United States v. Gallegos-Curiel, 681 F.2d 1164,

23    1169 (9th Cir. 1982). Vindictive prosecution is generally found where

24    the government has occasion to re-indict or re-try a defendant after

25    the exercise of a procedural right. United States v. Rosales-Lopez,

26    617 F.2d 1349, 1357 (9th Cir. 1980).

27           Defendants must show either direct evidence of a vindictive

28    motive or establish a presumption of vindictiveness. United States v.

                                             16
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 23 of 25 Page ID #:5492



1     Goodwin, 457 U.S. 368, 380–81 (1982). Defendant has not presented

2     actual evidence. “The presumption [of vindictiveness] applies only to

3     the extent it reflects the very real likelihood of actual

4     vindictiveness.” Gallegos-Curiel, 681 F.2d at 1167. “A sequence of

5     events is not enough; the likelihood of retaliation is crucial.” Id.

6     at 1171. A prosecutor is especially free prior to trial to exercise

7     discretion in how he or she goes about prosecuting cases. See

8     Goodwin, 457 U.S. at 382, 102 S.Ct. 2485 (“A prosecutor should remain

9     free before trial to exercise the broad discretion entrusted to him

10    to determine the extent of the societal interest in prosecution.”).

11    United States v. Lacey, 378 F. Supp. 3d 814, 821–22 (D. Ariz. 2019).

12          The government has not vindictively prosecuted defendant as it

13    has neither re-indicted nor re-tried defendant after he exercised a

14    right.    The government was successful in defendant’s direct appeal

15    and the Ninth Circuit affirmed defendant’s convictions. Exhibit E.

16    To the extent defendant is referring to the additional charges

17    pursuant to 18 U.S.C. § 514 that were added when the government

18    superseded, defendant did not exercise any procedural rights in
19    between the time the grand jury returned the original indictment and

20    the first superseding indictment, as it was sealed.           (CR 1, 6, 17.)

21          To the extent defendant means the government engaged in

22    outrageous conduct, defendant raised this issue in his direct appeal,

23    the government denied it engaged in such conduct and the Ninth

24    Circuit agreed with the government.         Exhibit E, p. 8; Exhibit F, p.

25    60; Exhibit H, p. 5.      The Court should deny defendant’s motion on

26    this claim, as it has already been litigated extensively, in the

27    government’s favor.

28

                                             17
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 24 of 25 Page ID #:5493



1                 3.     Defendant cannot use 2255 to challenge his order of

2                        restitution

3           Defendant argues that his restitution order should be voided.

4     2255 Motion, pp. 28-29.      The court ordered restitution to IRS for the

5     amount of refund that defendant received after filing a false return

6     using his Form 1099-OID scheme.        The Court was correct in ordering

7     restitution in the amount in the amount of $480,322.55 for

8     defendant’s 2008 income tax return was issued by the IRS and

9     transferred into defendants' joint account at Washington Mutual Bank,

10    account 3324. However, an order imposing restitution does not

11    constitute "custody," and such orders are not cognizable

12    under Section 2255. United States v. Thiele, 314 F.3d 399, 402-03,

13    n.3 (9th Cir. 2002).

14          D.    This Court Should Deny Any Request for a Certificate of
                  Appealability
15
            As discussed above, none of defendant’s claims has merit.            The
16
      Court must also address whether defendant should be granted a
17
      certificate of appealability (“COA”), which is required if defendant
18
      is to appeal this Court’s ruling.        See Rule 11 Governing § 2255 Cases
19
      in the United States District Courts (“The district court must issue
20
      or deny a certificate of appealability when it enters a final order
21
      adverse to the applicant”); 28 U.S.C. § 2253(c)(1)(B).
22
            A COA may issue “only if the applicant has made a substantial
23
      showing of the denial of a constitutional right.”           28 U.S.C. §
24
      2253(c)(2).      “The Supreme Court has held that this standard means a
25
      showing that ‘reasonable jurists could debate whether (or, for that
26
      matter, agree that) the petition should have been resolved in a
27
      different manner or that the issues presented were adequate to
28

                                             18
     Case 2:15-cr-00611-SVW Document 354 Filed 02/26/21 Page 25 of 25 Page ID #:5494



1     deserve encouragement to proceed further.’”          Slack v. McDaniel, 529

2     U.S. 473, 483-84 (2000).

3           Defendant has not made the requisite showing with respect to any

4     of the claims in the Motion.       Accordingly, the government submits

5     that the Court should deny any request for a COA.

6     V.    CONCLUSION

7           For the foregoing reasons, the government respectfully requests

8     that this Court deny defendant’s 2255 Motion.

9           In the event that the Court does not deny defendant’s 2255

10    Motion in its entirety based on the relitigtion and procedural

11    default bars enumerated by the government above, the United States

12    requests that the Court order the government to address the merits of

13    defendant’s claims.

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                             19
